t c summary opinion united_states tax_court barbara a trimble-gee petitioner v commissioner of internal revenue respondent docket no 6051-06s filed date barbara a trimble-gee pro_se daniel j parent for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’ sec_2001 and sec_2002 federal_income_tax respondent also determined an accuracy-related_penalty for each year the issues for decision are whether petitioner can deduct business-related expenses and whether petitioner is liable for the accuracy-related_penalties background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in pittsburg california in and petitioner was employed full-time by the internal_revenue_service as an examination group manager petitioner also operated a cleaning business on weekends and holidays during the years at issue petitioner owned a plymouth voyager the voyager in date petitioner also purchased a chevrolet astro van the astro van for a total of dollar_figure after all dollar amounts are rounded to the nearest dollar rebate petitioner used the vehicles to bring equipment to the houses and businesses she cleaned as well as for personal_use on her and federal_income_tax returns petitioner reported the income and expenses of the cleaning business on schedules c profit or loss from business on her schedule c petitioner reported gross_income of dollar_figure and expenses of dollar_figure on her schedule c petitioner reported gross_income of dollar_figure and expenses of dollar_figure in date respondent issued petitioner a notice_of_deficiency for the taxable_year the notice disallowed claimed deductions for dollar_figure of depreciation and sec_179 expense dollar_figure of car and truck expense and dollar_figure of interest_expense for the taxable_year the notice disallowed claimed deductions for dollar_figure of depreciation and sec_179 expense dollar_figure of car and truck expense dollar_figure of meals and entertainment expense dollar_figure of travel expense dollar_figure of wage expense and dollar_figure of remaining expenses which consist of items such as rent supplies and utilities expenses respondent also determined a penalty pursuant to sec_6662 for each year petitioner also owned a volvo station wagon but she testified that it was not used in connection with the cleaning business_discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on his return see 503_us_79 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof i schedule c deductions a taxpayer who carries on a trade_or_business generally may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of the business sec_162 see also 110_tc_402 respondent does not dispute that the cleaning business qualifies as a trade_or_business for federal_income_tax purposes thus we address only whether the expenses were ordinary and necessary and whether they were paid_or_incurred in connection with the business a depreciation and sec_179 expense for petitioner made an election under sec_179 to expense a portion of the cost of the astro van petitioner claimed a dollar_figure deduction representing a business usage of dollar_figure percent multiplied by a reported total cost of dollar_figure respondent determined that petitioner was not eligible to make the election respondent instead allowed petitioner a depreciation deduction of dollar_figure and disallowed the remaining dollar_figure claimed on schedule c for petitioner claimed depreciation and sec_179 expense of dollar_figure respondent allowed petitioner a deduction of dollar_figure for depreciation expense and disallowed the remaining dollar_figure in general a taxpayer is allowed as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business sec_167 under sec_179 a taxpayer may elect to expense the cost of certain property rather than capitalizing and depreciating the cost over time see sec_179 govier v commissioner t c the parties stipulated that the cost of the astro van after rebate was dollar_figure petitioner did not explain why she calculated the sec_179 deduction based on a cost of dollar_figure memo the deduction is allowed for the taxable_year in which the property is placed_in_service sec_179 if the property is used for trade_or_business as well as other purposes the portion of the cost of the property attributable to the trade_or_business use is eligible for expensing under sec_179 if more than percent of the property’s use is for trade_or_business purposes see sec_1_179-1 income_tax regs see also whalley v commissioner tcmemo_1996_533 for respondent determined that percent of the astro van’s use was for trade_or_business purposes petitioner in contrast contends that the business use was dollar_figure percent to support her contention petitioner introduced inter alia a document titled weekly expenses that includes notations such as vallejo sf 18th san leandro and riverside - 7th according to petitioner these notations represent business trips taken in the voyager or the astro van the document does not indicate the distance between petitioner’s home and the destinations listed however nor does it describe the purpose of the trips in addition it is not always clear whether a particular trip was made in the voyager or the astro van we also note that petitioner indicated riverside california was approximately a 500-mile round trip from her home when asked how it was economically feasible to travel that distance for her cleaning business petitioner explained that she hoped to obtain a large cleaning contract that would enable her to relocate to southern california petitioner gave no details about her efforts to obtain such a contract however and petitioner acknowledged that her sister lived in or near riverside at the time we conclude that petitioner has failed to establish that more than percent of the astro van’s use in was for trade_or_business purposes accordingly she is not entitled to make the election under sec_179 see sec_1_179-1 income_tax regs because petitioner introduced no credible_evidence establishing that respondent’s allowance for depreciation expense was incorrect for either or respondent’s determination on this issue is sustained b expenses subject_to sec_274 sec_274 imposes strict substantiation requirements for listed_property travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for such expenses a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount the code imposes additional restrictions on a taxpayer’s ability to expense the cost of property under sec_179 see eg sec_179 sec_280f because petitioner failed to establish that more than percent of the astro van’s use in was for trade_or_business purposes we do not address these provisions of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date with respect to the claimed deductions for travel entertainment_and_meal_expenses petitioner introduced a number of receipts and other records however the receipts and records fail to establish the business_purpose of the expenses accordingly petitioner is not entitled to deductions for these items for the taxable_year with respect to the claimed deductions for car and truck expense listed_property generally includes passenger automobiles and any other_property used as a means of transportation sec_280f and ii in general a passenger_automobile includes any truck or van that is big_number pounds gross vehicle weight or less sec_280f and a sec_1 280f- 6t c ii temporary income_tax regs fed reg date the internal_revenue_code does not define the term gross vehicle weight the regulations define it as the value specified by the manufacturer as the maximum design loaded weight of a single vehicle sec_48_4064-1 manufacturers retailers excise_tax regs the term gross vehicle weight rating is similarly defined as the value specified by the manufacturer as the loaded weight of a single vehicle c f_r sec b see also c f_r sec the parties stipulated that a astro van has a gross vehicle weight rating of big_number pounds accordingly the astro van is a passenger_automobile and subject_to the requirements of sec_274 for petitioner claimed a dollar_figure deduction for car and truck expense respondent allowed dollar_figure of that amount and disallowed the remaining dollar_figure for petitioner claimed an dollar_figure deduction for car and truck expense respondent allowed dollar_figure of that amount and disallowed the remaining dollar_figure for the reasons discussed above petitioner’s records fail to meet the requirements of sec_274 accordingly petitioner is not entitled to deductions for car and truck expense beyond the amounts that respondent allowed respondent’s determination on this issue is sustained a pickup truck or van is excluded from the substantiation requirements of sec_274 if the truck or van is specially modified to exclude more than de_minimis personal_use sullivan v commissioner tcmemo_2002_131 n citing sec_1 5t k temporary income_tax regs fed reg date because petitioner has not argued or demonstrated that the astro van was so modified this exception does not apply c interest wage and remaining expenses as indicated above respondent disallowed claimed deductions for interest_expense wage expense and remaining expenses such as rent supplies and utilities expenses petitioner either failed to establish that she paid_or_incurred these expenses or that they were incurred in connection with the cleaning business respondent’s determination therefore is sustained ii accuracy-related_penalty sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 116_tc_438 an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 respondent determined a dollar_figure penalty for and a dollar_figure penalty for we sustain the penalty for each year petitioner’s records are wholly inadequate to substantiate the disallowed deductions petitioner’s failure to maintain records is especially egregious considering that she worked for the internal_revenue_service during the years at issue petitioner should understand the record-keeping requirements imposed by the internal_revenue_code see sec_6001 petitioner should also understand why the evidence she introduced at trial fails to satisfy those requirements respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
